DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/1/2021, with respect to independent claims, as amended, have been fully considered and are persuasive. 
 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: measuring, by a processor of a computing system during execution of a distributed application, one or more of an available amount of memory of the computing system, a number of active sessions communicating with the computing system, a communications throughput of the computing system, a communications latency of the computing system, an average response time of the computing system, a number of responses per interval communicated from the computing system, a number of stall counts experienced by the computing system, and a number of errors per interval experienced by the computing system; []; generating, by the processor, a first dimensionally reduced representation of the first slice; determining, by the processor, whether the first dimensionally reduced representation of the first slice should be assigned to one of a plurality of clusters, wherein a first cluster of the plurality of clusters corresponds to canonical behavior of the distributed application and a second cluster corresponds to a first named anomaly; and based on a determination that the first dimensionally reduced representation of the first slice should be assigned to the second cluster, assigning, by the processor, the first dimensionally reduced representation of the first slice to the second cluster, and generating, by the processor, an anomaly event indicating the first named anomaly";
Since, no prior art was found to teach: ”determining, by the processor, a first slice of time-series multivariate data comprising a subset of the measurements made during execution of the distributed application, and selected based on a topology of the distributed application” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 11, 
Prior art has been found to teach “One or more non-transitory machine-readable media having program code for cluster-based anomaly detection for a distributed application, the program code comprising instructions to: measure, by a processor of a computing system during execution of a distributed application, one or more of an available amount of memory of the computing system, a number of active sessions communicating with the computing system, a communications throughput of the computing system, a communications latency of the computing system, an average response time of the computing system, a number of responses per interval communicated from the computing system, a number of stall counts experienced by the computing system, and a number of errors per interval experienced by the computing system; []; analyze, by the processor, the dimensionally reduced representation of the first time-series dataset against a first plurality of clusters that corresponds to the set of metrics; and based on a determination that the dimensionally reduced representation of the first time-series dataset should be associated with a first cluster of the first plurality of clusters that corresponds to anomalous behavior of the distributed application as represented by the set of metrics, associate, by the processor, the dimensionally reduced representation of the first time-series dataset to the first cluster of the first plurality of clusters, and generate, by the processor, an anomaly event indicating a label assigned to the first cluster of the first plurality of clusters";
Since, no prior art was found to teach: ”generate, by the processor, a dimensionally reduced representation of a first time-series dataset comprising a subset of the measurements made during execution of the distributed application and selected based on a topology of the distributed application” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, the claim recite essentially similar limitations as in claim 1;
For dependent claims 2-10, 12-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 11, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Multivariate Analysis” page which teaches claimed multivariate and dimensional reduction and other limitations claimed but not all.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114